UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1662


ABDUL RAHMAN,

             Plaintiff - Appellant,

             v.

KENNETH CHENAULT, Trustee CEO and Chairman, American Express,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-mc-00013-LMB-IDD)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdul Rahman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdul Rahman appeals the district court’s order dismissing Rahman’s “Bill in

Equity.” We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.            Rahman v. Chenault, No.

1:17-mc-00013-LMB-IDD (E.D. Va. May 16, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2